Citation Nr: 0811463	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of myocardial 
infarctions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran provided testimony with regard to the issue on 
appeal at a hearing before the undersigned Veterans Law Judge 
at the RO in July 2006.


FINDINGS OF FACT

1.  By a rating decision dated in April 2003, the RO denied 
the veteran's claim for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151.

2.  The evidence added to the record since the April 2003 RO 
denial, considered in conjunction with the record as a whole, 
is cumulative of the evidence previously considered and does 
not raise a reasonable possibility of establishing that the 
veteran's myocardial infarctions were due to VA's failure to 
properly diagnose and treat a cardiovascular disability at a 
VA medical facility.


CONCLUSION OF LAW

1.  A RO decision dated in April 2003, which denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of myocardial infarctions, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).

2.  The evidence received since the April 2003 RO denial is 
not new and material to reopen the veteran's claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of myocardial infarctions.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this case, with respect the veteran's new and material 
evidence claims, May 2004 and June 2007 letters notified the 
veteran that new and material evidence could be submitted to 
reopen his claim, indicated what type of evidence would 
qualify as "new" evidence, and specifically informed him of 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denials.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini  noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although additional notice was provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA and private 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Legal Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for residuals of 
myocardial infarctions.  The record reflects that the most 
recent prior final denial of the veteran's claim for 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 was a RO decision in April 2003 which held that new 
and material evidence had not been received to reopen the 
claim.  The veteran did not appeal the decision and it became 
final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 2003 RO 
denial includes VA treatment reports dated prior to 1994 
which show the veteran was treated for disorders including 
neck and back pain, and a right thigh lipoma.  Private and VA 
records dated prior to April 1994 also include findings of 
labile hypertension and borderline hypertension, and note 
complaints of chest pain.  For example, in March 1994, the 
veteran was seen and noted to be concerned about a possible 
abdominal aortic aneurysm.  At that time, the veteran also 
reported intermittent chest pain and reported that he was 
first told of "heart disease" in 1990-91 because of 
episodic central chest pain and tingling/numbness of the 
hand, arm and shoulder.  It was noted that a previous 
electrocardiogram showed no myocardial infarction and the 
veteran reported that he was told that it was within normal 
limits.  This examination report notes diagnoses of 
hypertension and angina.  The veteran's medications at the 
time were noted to include nitroglycerin.  Further testing 
was recommended.  

On April 6, 1994, he was treated at a VA facility for 
complaints of pain in the head, neck, and shoulder following 
an episode of head trauma which occurred in February 1994.  
He did not complain of chest pain at that time.  The 
diagnosis was post-traumatic headache with muscle spasm.  
Subsequently, he sustained two myocardial infarctions, in 
April and October of 1994, and was treated at Littleton 
Regional Hospital in Littleton, New Hampshire for heart 
disease.  The claims file also includes subsequent records of 
treatment for heart disease from the Dartmouth-Hitchcock 
Medical Center in Lebanon, New Hampshire.  However, none of 
the medical reports of record, notably the veteran's 
hospitalization records, suggests that his myocardial 
infarctions resulted, in part or in whole, from any failure 
of VA treatment providers to properly diagnose or treat his 
heart disease.

The evidence received since the final April 2003 RO decision 
includes April 1994 private treatment records from the 
Littleton Regional Hospital that show that the veteran was 
hospitalized for an acute myocardial infarction.  The 
evidence also includes an October 1994 discharge summary from 
the Dartmouth-Hitchcock Medical Center showing that the 
veteran was hospitalized for a myocardial infarction.  The 
evidence also includes a March 1994 VA Form 10-10M, Medical 
Certificate.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (2007).  For claims 
filed after October 1, 1997, a claimant is required to show 
fault or negligence in medical treatment.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was furnished.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

The Board finds that the additional treatment records from 
the Dartmouth-Hitchcock Medical Center are not new because 
they were of record at the time of the April 2003 RO denial.  
However, the Board finds that the additional VA Medical 
Certificate and records from Littleton Regional Hospital are 
new because such evidence had not been submitted prior to 
April 2003 RO decision.  However, the Board finds that the 
none of the additional evidence is material because these 
medical records do not contain any evidence that is pertinent 
to substantiating the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  Indeed, the 
hospitalization records and medical certificate merely 
reinforce the previously established fact that the veteran 
was treated for myocardial infarctions in 1994.  
Consequently, the Board finds that none of the newly 
submitted evidence relates to whether or not the veteran's 
myocardial infarctions were due to VA's failure to properly 
diagnose and treat a cardiovascular disability at a VA 
medical facility.

As such, the deficiency noted as the basis for the April 2003 
RO prior final denial of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 remains unestablished.  There 
is no evidence to suggest that the veteran's myocardial 
infarctions were due to treatment, including a failure to 
diagnose a cardiovascular disability, at a VA medical 
facility.  Accordingly, the additional evidence and 
testimony, considered in conjunction with the record as a 
whole, does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the evidence is not new and material and the claim for 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, is not reopened. 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151, the claim is not reopened, and the appeal 
is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


